By the Court—
BROWN, C. J.,
delivering the opinion.
It is quite evident that the answer to the certiorari, made by the Justice of the Peace, was not in compliance with the statute. He annexed the memorandum of the evidence, taken down on the trial. by plaintiff’s counsel, under his supervision, to the papers as his answer. This was illegal and improper, and was a good ground of exception to the an*329swer. But we do not think, under the facts in this case, that it authorized the Judge to dismiss the certiorari. He should have granted the order moved for by the plaintiff’s counsel, and have directed the Justice of the Peace to file his answer in conformity to law...
Judgment reversed.